Title: To Benjamin Franklin from William Carmichael, 22 May 1780
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Aranjuez 22d. may 1780.
I have defered writing to you since my last of the 27th. Ultio. in Hopes of profiting by the Ct. De Montmorin’s Courier, but as it is not certain when one will be dispatched I venture to inform you by the ordinary post that Sir J.D. presented a memorial to the Ct. De FloridaBlanca, containing certain propositions tending to an Accomodation of the present differences between the Belligerent nations. On Application to the Ct. De Vergennes, you will undoubtedly be furnished with a Copy of his memorial and from the perusal of it will be able to judge whether it doth not merit the Derision with which it appears to have been received. The author is probably at Paris. I take the Liberty of advising you that M. Jay means to transmit Copies of it to Congress, which perhaps you may think proper to do, as the Writer seems to found his hopes of Success on your interference and Wisdom I leave him with pleasure in your Hands. Considering all things, the Operations for this Campaign have been pushed with much Vigor in this Country. I shall not mention American News because I am informed that you have received much later advices than have reached us. You will oblige me very much by permitting my friend and namesake to Copy a letter which you wrote to a Lady of the moulin Jolie, several people of Distinction here are desirous of seing it and I own candidly that it will give me much pleasure to have this proof of your Confidence. M. Jay and family are at madrid and therefore I cannot present to you those compliments on their part, which I intreat you to make to these for me who do me the Honor of remembring me.
I am with much respect, Your Excellency’s most obliged & humble servant.
(signed) W. Carmichael.
His Excellency B. Franklin Esqe.
